                Case 2:20-mc-00030-RSL Document 3-2 Filed 05/06/20 Page 1 of 2




 1                                                             HONORABLE ROBERT S. LASNIK

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE
 9   ABG-SHARK, LLC, a Delaware limited                No. 2:20-mc-0030 RSL
     liability company,
10                                                     [PROPOSED] ORDER ISSING WRIT OF
                                                       EXECUTION
11                          Judgment Creditor,

12            v.

13   ORGANO GOLD INT’L, INC., a Nevada
     corporation,
14
                            Judgment Debtor.
15

16            Before this Court is Judgment Creditor’s request for an issuance of a Writ of Execution in

17   the sum of $1,800,000.00 principal, $28,718.72 in post-judgment interest as of the date of

18   application, and $263.50 in costs. Said judgment was originally issued in the in the U.S.

19   Southern District of Florida, civil action number 18-CIV-80758-RAR, and was registered as a

20   foreign judgment in this District on March 25, 2020, docket number 2:20-mc-00025.

21            This Writ of Execution is brought pursuant to RCW 6.17.110(3)(a) for satisfaction of a

22   money judgment out of the personal property of the Judgment Debtor. This Writ is not brought

23   pursuant to RCW 6.17.110(3)(c) for delivery of real or personal property in the hands of the

24   Judgment Debtor.

25            It is ORDERED that a Writ of Execution be issued in favor of Judgment Creditor for

26   satisfaction of a money judgment out of the personal property of the Judgment Debtor.

     [PROPOSED] ORDER ISSING WRIT OF EXECUTION (2:20-mc-0030 RSL) - 1

                                                                                    STOEL RIVES LLP
                                                                                         ATTORNEYS
                                                                    600 University Street, Suite 3600, Seattle, WA 98101
     106345551.2 0067332-00001                                                    Telephone 206.624.0900
                Case 2:20-mc-00030-RSL Document 3-2 Filed 05/06/20 Page 2 of 2




 1

 2            DATED this ____ day of ______________________, 2020.

 3

 4
                                                 THE HON. ROBERT S. LASNIK
 5                                               United States District Court Judge
 6
      Presented by:
 7

 8
      STOEL RIVES LLP
 9

10
      s/James M. Shore
11    James M. Shore, WSBA No. 28095
      jim.shore@stoel.com
12
      STOEL RIVES LLP
13    600 University Street, Suite 3600
      Seattle, WA 98101
14    Telephone: 206.624.0900
      Facsimile: 206.386.7500
15
      Attorneys for Judgment Creditor
16

17

18

19

20

21

22

23

24

25

26

     [PROPOSED] ORDER ISSING WRIT OF EXECUTION (2:20-mc-0030 RSL) - 2

                                                                              STOEL RIVES LLP
                                                                                   ATTORNEYS
                                                              600 University Street, Suite 3600, Seattle, WA 98101
     106345551.2 0067332-00001                                              Telephone 206.624.0900
